Citation Nr: 0535140	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-15 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B Joyner, Associate Counsel


INTRODUCTION

The veteran served on both active duty and active duty for 
training (ACDUTRA) during the period from July 1960 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In August 2005, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


REMAND

The veteran claims that service connection is warranted for a 
right knee disability because it is the result of a knee 
injury he sustained in 1984 while serving on active duty.  
Service medical records show that veteran was diagnosed with 
chondromalacia patella and degenerative joint disease of the 
right knee in July 1984.  August 1984 service medical records 
show that the veteran's right knee collapsed and that he fell 
down some stairs.  There is no medical opinion of record 
regarding the etiology of the veteran's current knee 
disability.  Therefore, the Board is of the opinion that a VA 
examination is in order.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the veteran's 
currently present right knee disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
current knee disability was caused or 
chronically worsened by the veteran's in-
service knee injury in August 1984.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

